                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

DANIEL TAYLOR,                                         )
     Plaintiff,                                        )         Civil Case No. 7:19-cv-00434
v.                                                     )
                                                       )         By: Elizabeth K. Dillon
CARL MANIS, et al.,                                    )             United States District Judge
     Defendants.                                       )

                                         MEMORANDUM OPINION

         Plaintiff Daniel Taylor, a Virginia inmate proceeding pro se, filed this action pursuant to

42 U.S.C. § 1983. He names a single defendant, Mannis, who the court believes is the Warden

of Wallens Ridge State Prison (“WRSP”).1 The entirety of Taylor’s claim states that “For

whatever reason, administration has put me in a housing arrangement with a noted sexual deviant

that I’d asked moved out of the cell with in two thousand seven that resulted in a segregation

assignment.” (Dkt. No. 1.)2

         Upon review of Taylor’s complaint, the court concludes that it fails to state a claim and so

is subject to dismissal pursuant to 28 U.S.C. § 1915A(b)(1). “To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under

color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85 (4th Cir. 2017) (internal quotation

marks omitted). Particularly important here, liability under § 1983 is “personal, based upon

each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir.



         1
          Taylor’s complaint refers to “Carl Mannis et al,” but he does not list any other defendants anywhere in
the complaint.
         2
           Taylor has filed other documents with this case number on them, but he currently has several § 1983
cases pending before this court and it does not appear that those filings pertain to this case. Taylor is advised to
ensure that he places the proper case number on any document he sends to the court so that it will be filed in the
proper case.
2001) (internal citation omitted). Thus, a § 1983 claim requires factual detail about each

defendant’s personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017)

(explaining that liability will lie under § 1983 only “where it is affirmatively shown that the

official charged acted personally” in the violation of plaintiff’s rights and affirming dismissal of

claim where plaintiff did not allege personal involvement by defendant) (quoting Vennedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). The only defendant Taylor names in this action is

Mannis, but he does not allege that Mannis personally took any particular action or made any

relevant decision about his housing. Thus, he has failed to state a claim against him.3

         For the foregoing reasons, the court will summarily dismiss the action without

prejudice under § 1915A(b)(1). Nothing in this opinion precludes Taylor from refiling his

claims in a new and separate civil action if he can correct the deficiencies described in this

opinion, assuming he has exhausted his remedies in accordance with 42 U.S.C. § 1997e, and

subject to the applicable statute of limitations.

         An appropriate order will be entered.

         Entered: January 21, 2020.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




         3
           The court also notes that Taylor’s complaint does not allege that he has ever suffered any significant
physical or emotional injury of harm from the other inmate, nor any other facts alleging a “substantial risk or serious
harm,” as would be required to state a failure-to-protect claim under the Eighth Amendment. See Farmer v.
Brennan, 511 U.S. 825, 834 (1994).

                                                          2
